Citation Nr: 1208645	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-38 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD for the period beginning May 1, 2006. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.  Service in Vietnam and awards of the Combat Action Ribbon and Purple Heart Medal are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a July 2005 claim received by VA on September 1, 2005, the Veteran sought an increased disability rating for his service-connected PTSD.  In the November 2006 rating decision, the RO increased the disability rating to 70 percent for the period between September 1, 2005 and March 5, 2006; increased the disability rating to 100 percent due to hospitalization between March 6, 2006, and April 28, 2006; and continued the 30 percent disability rating from May 1, 2006 to the present. 

The Veteran disagreed and perfected an appeal.  In an April 2009 decision, the Board granted a 50 percent disability rating for the period between September 1, 2004, and August 31, 2005, and a 50 percent disability rating for the period beginning May 1, 2006.  The Veteran disagreed and appealed to the Court of Appeals for Veterans Claims (Court).  In a January 2010 order, the Court adopted the terms of a Joint Motion for Remand (JMR), and remanded the Veteran's claim for further consideration by the Board. 

In September 2010, the Board denied the claims for entitlement to a disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD) for the period between September 1, 2004, and August 31, 2005 and entitlement to a disability rating in excess of 70 percent for service-connected PTSD for the period between September 1, 2005, and March 5, 2006.  The issue of entitlement to a disability rating in excess of 50 percent for the period beginning May 1, 2006, was remanded for further development.  A decision on a TDIU was deferred pending completion of the requested development.  

FINDINGS OF FACT

1.  From May 1, 2006, the appellant's PTSD has been manifested by isolation, sleep disorders, irritability, depression, nightmares,and suicide ideation and, as a result of his PTSD, he has been found to have total occupational impairment.   

2.  A VA medical examiner has concluded that the appellant is unable to work because of his service-connected PTSD. 

3.  TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claim for TDIU and an increased rating for PTSD arose at the same time and are premised on the same evidence. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD, from May 1. 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, Part 4, Diagnostic Code 9411 (2011). 

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for entitlement to TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision which is a full grant to the appellant.  

Increased Evaluation

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011). Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.  ; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating

The appellant's psychiatric condition [posttraumatic stress disorder or PTSD] has been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411. 38 C.F.R. § 4.130 (2011) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2011). 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  


The Evidence

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the  Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

VA treatment records beginning in June 2006 show treatment from PTSD symptoms.  They show complaints of depression, suicidal thoughts, sleep problems, thoughts of self harm and harming others, a flat affect, and intrusive thoughts.  

From February 22, 2007 to March 2, 2007, the Veteran was hospitalized for his psychiatric problems.  When he was admitted, his GAF was 45.  In February 2007, the Veteran reported having significant depression with suicidal thoughts.  He was alert and oriented times 4.  His speech was slowed and his mood was described as bad.  His affect was constricted and dysphonic.  Insight and judgment were fair to poor.  That same month his GAF was 40.  Also in February 2007, the Veteran reported severe depression and thoughts of suicide.  His GAF was 45.  During his hospitalization he was noted to have poor motivation, low energy and poor concentration.  He had chronic suicidal thoughts, and depression was 10 out of 10.  

In November 2007, the Veteran expressed suicidal thoughts.  In December 2007, the Veteran reported that he stopped practicing law in 2006 because he was functioning poorly.  His speech was at a retarded pace, his affect was blunt, he was tense, and his judgment was fair.  He was noted to have delusions, sleep disturbance, suicidal thoughts, homicidal thoughts, and a low energy level.  The Veteran had concerns about killing himself, intrusive thoughts, flashbacks, and nightmares.  He reported that he avoids people.  

In January 2008, the Veteran had suicidal ideations with thoughts of harming himself with a gun.  He also had thoughts of harming others.  He reported having flashbacks two to three times a week.  His GAF was 55.  In April 2008, it was noted that the Veteran's license to practice law had been taken away.  His GAF was 55.  In May 2008, he stated that he had flashbacks with suicidal ideations.  

The Veteran was examined by VA in October 2010.  The claims file was reviewed.  It was noted that the Veteran was being treated for PTSD and depression.  The Veteran reported that his license to practice law was suspended indefinitely in 2007.  He stated that he got divorced in 2008 due to his PTSD symptoms and that he no longer sees his children.  He stated that he stays home and isolates himself.  His only activity was watching television.  He reported having no friends.  On examination, he was clean in appearance with slow speech and a flat affect.  His mood was depressed.  He was oriented to person, time and place.  He had sleep impairment with increased depression, fatigue and poor and heightened irritability.  He had obsessive/ritualistic behavior.  He had suicidal thoughts.  Memory was normal.  He had intrusive thoughts, exaggerated startle response, and difficulty concentrating.  The diagnosis was, major depressive disorder, PTSD, chronic.  The examiner stated that the symptoms of the two diagnosed disorders are related.  The GAF was 43.  It was stated that the GAF of 43 is due to serious impairment with work, serious impairment with relationships with family, and serious impairment in mood.  The examiner reported that the score is based on all symptoms reported by the Veteran and is not specific to diagnosis.  The examiner also stated that the Veteran is unemployable at this time.  

The appellant's VA medical treatment records have been obtained and included in the claims folder for review.  The Board would note that from reviewing the available records, it is clear that the appellant frequently attends therapy and obtains medications from the VA for the treatment of his mental disorder.  

The record shows that the appellant has continued to suffer from flashbacks, hypervigilance, irritability, anxiety, and depression.  It is stated that the appellant is unemployable as a result of the symptoms produced by his PTSD. 

The medical evidence shows assignment of GAF scores ranging from 40 to 55.  A GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Finally, a GAF Score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 44-47.  While not dispositive, a GAF score is highly probative as it relates directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case there is medical evidence of record that the appellant's psychiatric manifestations and symptoms associated with depression, and PTSD are inextricably intertwined with one another and they cannot be separated out from each other.  The most recent VA examiner does not clearly differentiate between the two disorders to the extent that the manifestations of each can be discerned.  

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation of 100 percent for PTSD from May 1, 2006.  The appellant's GAF scores have remained more or less constant.  They do show someone who is severely handicapped by his psychiatric disorder.  The record shows anxiousness, hypervigilance, nightmares, suicidal ideation, and irritability.  The appellant appears to have very limited social relations with family members and no social contact with others.  All in all, the medical evidence indicates that the appellant's manifestations and symptoms are incapacitating.  More importantly, the symptoms produced by the PTSD and his other nonservice-connected psychiatric disorders appear to be overlapping and almost non-distinguishable from one another, such as was found in Mittleider. 

The Board therefore concludes that the totality of the evidence in the file appears to be at least in approximate balance.   It is the conclusion of the Board that the appellant's overall disability picture indicates that a 100 percent evaluation should be assigned for PTSD from May 1, 2006.  38 C.F.R. § 4.7 (2011).  Hence, the appellant's claim is granted. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a 100 percent rating from May 2006.  Therefore, the assignment of staged evaluations in this case is not necessary. 

Additionally, the appellant has claimed, and the medical evidence has shown, that he is unable to work because of his service-connected disability, and in this decision, the Board finds that his service-connected psychiatric disability warrants a 100 percent evaluation. 

TDIU is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2011).  The award of a 100 percent schedular rating moots the issue of entitlement to TDIU for the period when the 100 percent rating is in effect. Herlehy v. Principi, 15 Vet. App. 33 (2001). 

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476   (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008). 

The Bradley case, however, is distinguishable from the instant case in that in Bradley, the Court found that a TDIU rating was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to award a separate TDIU rating in addition to the 100 percent rating for PTSD would result in duplicate counting of disabilities. 

The claim for TDIU and an increased rating for PTSD have been recognized as arising at the same time and involving the same evidence.  Hence the grant of the 100 percent rating renders the claim for TDIU moot.  The appeal as to the TDIU issue is therefore dismissed. 


ORDER

A 100 percent rating for PTSD is granted, from the appellant's original claim for benefits, subject to the regulations governing the disbursement of monetary benefits. 

The appeal for entitlement to TDIU is dismissed. 



_______________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


